COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
 GARETT LEIGH FINE,                                            No. 08-16-00152-CR
                                                §
                       Appellant,                                   Appeal from
                                                §
 v.                                                             355th District Court
                                                §
 THE STATE OF TEXAS,                                          of Hood County, Texas
                                                §
                       Appellee.                                 (TC # CR12722)
                                                §

                                 MEMORANDUM OPINION

       Garret Leigh Fine appeals his conviction of assault causing bodily injury. Appellant

waived his right to a jury trial and entered a negotiated plea of guilty. In accordance with the

plea bargain, the trial court deferred adjudicating guilt and placed Appellant on deferred

adjudication community supervision for eight years. The State subsequently filed a motion to

proceed with adjudication of guilt. Appellant entered a negotiated plea of true to four paragraphs

in the State’s motion. The trial court granted the State’s motion, adjudicated Appellant’s guilt,

and assessed his punishment at imprisonment for eight years. We affirm.

                                    FRIVOLOUS APPEAL

       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by presenting a professional
evaluation of the record demonstrating why, in effect, there are no arguable grounds to be

advanced. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex.Crim.App. 2008)(“In Texas, an

Anders brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it

must provide record references to the facts and procedural history and set out pertinent legal

authorities.”); High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978). Counsel has notified the

Court in writing that he has delivered a copy of counsel’s brief and the motion to withdraw to

Appellant, and he has advised Appellant of his right to review the record, file a pro se brief, and

to seek discretionary review.      Kelly v. State, 436 S.W.3d 313, 318-20 (Tex.Crim.App.

2014)(setting forth duties of counsel). Counsel also provided Appellant with a form motion for

access to the appellate record. Appellant has not requested access to the record and he has not

filed a pro se brief.

        We have carefully reviewed the record and counsel’s brief, and we agree that the appeal

is wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. The judgment of the trial court is affirmed.


December 21, 2016
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                               -2-